PER CURIAM.
Ms. Johnson appeals an order of restitution. We affirm the written order, but disapprove the trial court’s oral delegation to the probation officer of the responsibility for determining a payment schedule. Casto v. State, 615 So.2d 792 (Fla. 5th DCA 1992); Smith v. State, 589 So.2d 387 (Fla. 1st DCA 1991). This court has acknowledged conflict with Smith in State v. Sanderson, 615 So.2d 275 (Fla. 2d DCA 1993); however, our conflict with Smith was based on other grounds.
Affirmed.
LEHAN, A.C.J., and PARKER and ALTENBERND, JJ., concur.